Case 1:18-cv-00088-LPS Document 998 Filed 01/28/21 Page 1 of 1 PageID #: 46467




                                        January 28, 2021


VIA CM/ECF
The Honorable Leonard P. Stark
United States District Court
844 North King Street, Unit 26
Wilmington, DE 19801

       RE:     H. Lundbeck A/S v. Apotex Inc., et al., C.A. No. 18-088-LPS (Consolidated)

Dear Chief Judge Stark:

       We write on behalf of Plaintiffs and Defendants in response to your Oral Order of
January 25, 2021. The Court inquired about the status of claims (and counterclaims) relating to
U.S. Patent Nos. 8,969,355 and 9,227,946 (the “’355 patent” and “’946 patent,” respectfully).
The parties are in agreement and respectfully suggest that the disposition of all claims and
counterclaims relating to the ’355 and ’946 patents can be made by the Court in the Final
Judgment Order entered at the conclusion of the case by a simple dismissal with prejudice.

                                                    Respectfully submitted,

                                                    /s/ John C. Phillips, Jr.

                                                    John C. Phillips, Jr. (No. 110)

cc: Counsel of Record (via CM/ECF)
    Clerk of Court
